  Case 1:20-cv-07188-NLH Document 6 Filed 07/14/20 Page 1 of 4 PageID: 91



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JUAN BORBON,                          1:20-cv-7188 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   NEW JERSEY STATE
   PAROLE BOARD, et al.,

                  Respondents.


APPEARANCES:

Juan Borbon
933272B
Southern State Correctional Facility
4295 Route 47
Unit 8R
Delmont, NJ 08314

     Petitioner pro se


HILLMAN, District Judge

     WHEREAS, Petitioner Juan Borbon filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 challenging the New

Jersey State Parole Board’s decision denying him release in

light of the COVID-19 pandemic, see ECF No. 1; and

     WHEREAS, “a habeas corpus petition filed under 28 U.S.C. §

2254 is the only proper mechanism for a state prisoner to

challenge the ‘fact or duration’ of his state confinement.”

McKnight v. United States, 27 F. Supp. 3d 575, 587 (D.N.J.
  Case 1:20-cv-07188-NLH Document 6 Filed 07/14/20 Page 2 of 4 PageID: 92



2014).   This includes challenges to parole determinations, id.;

and

      WHEREAS, this Court is required to notify Petitioner of the

legal consequences of filing a petition for writ of habeas

corpus under § 2254 and to advise him of his options.           Mason v.

Meyers, 208 F.3d 414 (3d Cir. 2000).        Pursuant to the

Antiterrorism and Effective Death Penalty Act (“AEDPA”), 22

U.S.C. § 2244, a prisoner challenging the legality of a sentence

imposed by a state court under § 2254 must include all potential

claims in a single, comprehensive petition which must be filed

within one year of the date when the judgment of conviction

became final.   Except in very limited circumstances, a prisoner

is barred from filing a second or successive habeas corpus

petition; and

      WHEREAS, Petitioner may now tell the Court how he wants to

proceed by choosing one of the following options and notifying

the Clerk of his choice pursuant to the terms of this Order.

Accordingly, Petitioner may:

           a.   Convert his petition to a § 2254 petition;

           b.   Have the Court review the petition under §
                2241 as filed.

Under option (a), the Court will convert the § 2241 petition to

a § 2254 petition and screen under Rule 4 of the Rules Governing

§ 2254 Proceedings.    Petitioner will lose his ability to file a


                                    2
  Case 1:20-cv-07188-NLH Document 6 Filed 07/14/20 Page 3 of 4 PageID: 93



second or successive petition under § 2254 challenging this

state judgment absent certification by the Court of Appeals for

the Third Circuit and extraordinary circumstances; and

     WHEREAS, if Petitioner chooses option (b), the Court will

screen the petition under § 2241.       If the Court determines the

relief requested may only be granted under § 2254, the Court

will dismiss the § 2241 petition without prejudice; and

     WHEREAS, if the Court receives no communication from

Petitioner within 21 days of this Order, it will presume

Petitioner has no objection to proceeding under § 2254,

     THEREFORE, IT IS on this       13th      day of July, 2020

     ORDERED that Petitioner has 21 days from the date of this

Order to file with the Clerk a letter or other written response

signed by Petitioner advising the Court how he would like to

proceed; and it is further

     ORDERED that if Petitioner does not file a signed response

within 21 days of this Order, the Court will convert the

petition into a § 2254 petition and review the amended petition

under Rule 4 of the Rules Governing § 2254 Proceedings; and it

is finally




                                    3
  Case 1:20-cv-07188-NLH Document 6 Filed 07/14/20 Page 4 of 4 PageID: 94



     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
